Citation Nr: 0921948	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for psychiatric 
disability, to include a nervous disorder and depression.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a sprained right ankle.

5.  Entitlement to service connection for pulmonary 
disability, to include subacute bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The issue of entitlement to service connection for subacute 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer is manifested by moderate 
symptoms and recurring episodes of severe symptoms two or 
three times a year averaging 10 days or more in duration, or 
by continuous moderate manifestations; there is no evidence 
of moderately severe symptoms with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

2.  The Veteran's bilateral knee disability was not present 
during service or manifested for many years thereafter, and 
it is not otherwise etiologically related to service. 

3.  No psychiatric disability was present during service or 
manifested for many years thereafter, and the currently 
diagnosed depression is not etiologically related to service.

4.  Service connection for residuals of a sprained right 
ankle was denied in an unappealed February 1962 rating 
decision; the evidence received since the February 1962 
decision includes evidence that is either cumulative or 
redundant of the evidence previously of record, or is 
insufficient to establish a reasonable possibility of 
substantiating the claim.

5.  Service connection for subacute bronchitis was denied in 
an unappealed February 1955 rating decision; the evidence 
received since the February 1955 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2008).

2.  Bilateral knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the knees during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Psychiatric disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a sprained right ankle.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pulmonary 
disability, to include subacute bronchitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in November 2005 and November 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence will be 
obtained by VA.  The November 2005 letter advised the Veteran 
of the types of evidence to submit, such as statements from 
his doctor, statements from other individuals describing 
their observations, or his own statement describing the 
symptoms, frequency, severity and additional disablement 
caused by his service-connected duodenal ulcer.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, the 
November 2007 letter advised the Veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
Veteran was provided with the rating criteria to establish 
disability ratings for his service-connected duodenal ulcer 
in the April 2006 statement of the case.  Each of the claims 
was last readjudicated in August 2007.  Id.

Although no specific notice letter was sent to the Veteran 
describing the reasons for the previous denial of service 
connection for residuals of a sprained right ankle and the 
type of evidence needed to reopen the claim, the Board finds 
that in light of the explanation of this information in the 
November 2005 rating decision, as well as the definition of 
new and material evidence which was provided in the April 
2006 statement of the case and the fact that the claim was 
adjudicated twice thereafter, in both April and August 2007, 
there is no prejudice the Veteran in this regard.  See Kent 
v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Additionally, he was afforded a VA 
examination pursuant to his claim for an increased rating and 
he submitted additional evidence and argument with respect to 
each of his claims throughout the claims process.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran's duodenal ulcer is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
Under this code, a 20 percent rating is warranted moderate 
duodenal ulcer recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe disability with impairment of 
health manifested by anemia and weight less or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for a severe duodenal ulcer associated with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

None of the medical evidence shows that the Veteran has 
experienced hematemesis, melena, anemia, or weight loss.  
Instead, the Veteran has experienced weight gain (according 
to the July 2007 VA exam report) and he appears to have 
continuous moderate manifestations of this disease.  The VA 
progress notes indicate continuous treatment to include 
prescription and non-prescription medication for this 
condition.  There is no evidence that the Veteran has had any 
incapacitating episodes averaging 10 days or more.  Notably, 
at the July 2007 VA exam, the Veteran stated that he 
experienced no incapacitating episodes due to his duodenal 
disease.  Moreover, at the July 2007 VA exam, the Veteran 
reported that he had not had any increase in this disability.  
In fact, he did not understand why he was even being examined 
for this disability, as it not changed in status.  Therefore, 
the Veteran's duodenal ulcer disease is appropriately rated 
as 20 percent disabling.

At no time during the appeal period has the Veteran's 
duodenal ulcer been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	A.  Bilateral Knee Disability

With regard to the claim for a bilateral knee disability, the 
Veteran contends that he injured his knees playing basketball 
during service.  However, a review of the service treatment 
records shows only a right ankle injury due to playing 
basketball during service.  There are no entries in the 
service treatment records relating to knee complaints or 
problems.  Moreover, at the separation exam, the Veteran 
denied knee problems and exam of the lower extremities was 
normal.  Therefore, there is no evidence of any chronic knee 
disability in service.

The post-service medical evidence first documents knee 
problems in August 1996, more than forty years after the 
Veteran was discharged from service.  The August 1996 VA 
progress note indicates that the Veteran complained of a 
history of "noisy knees" of many years duration.  
Specifically, he said that six months earlier he developed 
progressive sharp pain in the right knee, which becomes worse 
with walking.  Two weeks prior he was seen in the emergency 
room walk-in clinic, where complete blood count was normal 
and bilateral knee films showed severe narrowing of the 
medial compartment of the right knee with virtual 
approximation of the tibial and femoral surfaces.  Mild 
changes were noted on the left, and mild spurring was noted 
bilaterally.  The Veteran reported having played basketball 
for many years; but, he recalled no other trauma to the 
knees.  He denied previous rheumatology evaluation and other 
musculoskeletal complaints were limited to rare low back 
pain.  The assessment was bilateral osteoarthritis with 
severe medial compartment cartilage loss on the right, 
possible patellofemoral degenerative changes bilaterally, and 
mild spurring.  

An April 2001 private medical record notes that the Veteran 
denied knee pain.  A July 2002 VA progress note indicates a 
knee replacement by history.  A January 2007 private medical 
record notes that the Veteran had degenerative joint disease 
of the knees and bilateral knee replacement surgery by 
history.

In essence, the evidence linking a bilateral knee disability 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced knee symptoms since military service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of any knee injury 
or condition.  Further, no knee abnormalities were evident 
when he was examined for service separation.  Moreover, VA 
examinations done in December 1954 and January 1962 note no 
knee complaints.  A bilateral knee disability was initially 
documented approximately four decades after his service 
separation, and no opinion linking this condition to military 
service has been presented.

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his claim for entitlement to 
service connection for a bilateral knee disability.  In this 
regard, the Board notes that a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the veteran's service or 
other service-connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a knee 
disability, and there is absolutely no post-service medical 
evidence which suggests that the currently diagnosed 
bilateral knee disability is in any way related to the 
Veteran's military service.  Therefore, no VA examination is 
warranted.

Accordingly, service connection is not in order for bilateral 
knee disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  




	B.  Psychiatric Disability

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has claimed entitlement to a nervous disorder, 
which the Board has recharacterized as a psychiatric 
disability, to include a nervous disorder and depression.  In 
a March 2005 statement, the Veteran indicated that he noticed 
a strong personality change in himself after discharge.  He 
noted that he has been on several antidepressant medications 
and continues to be on Lexapro.

The Board notes that the service treatment records are 
negative for any mental health treatment, complaints, or 
findings.  Psychiatric exam at separation was normal.  A 
December 1954 VA examination report notes normal psychiatric 
exam.

The first post-service medical evidence of a psychiatric 
disability (depression was diagnosed) is from private 
treatment records dated in January 2000, which is over forty 
years after the Veteran's discharge from active service.

In essence, the evidence linking a psychiatric disability to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced symptoms of depression or a change in his 
personality since military service, the evidence fails to 
support his recollections.  As noted above, service treatment 
records make no mention of any depression or other 
psychiatric disability.  Further, no psychiatric 
abnormalities were evident when he was examined for service 
separation.  VA examinations done in December 1954 and 
January 1962 note no psychiatric complaints.  Depression was 
initially documented over four decades after his service 
separation, and no opinion linking this condition to military 
service has been presented.

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his claim for entitlement to 
service connection for a psychiatric disability.  In this 
regard, the Board notes that a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the veteran's service or 
other service-connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a 
psychiatric disability, to include a nervous disorder and 
depression, and there is absolutely no post-service medical 
evidence which suggests that the currently diagnosed 
depression is in any way related to the Veteran's military 
service.  Therefore, no VA examination is warranted.

Accordingly, service connection is not in order for a 
psychiatric disability, to include depression.  In reaching 
this conclusion, the Board has considered the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  




Claims to Reopen 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

	A.  Residuals of a Sprained Right Ankle

Service connection for residuals of a sprained right ankle 
was initially denied in a February 1962 rating decision.  He 
was notified of this decision by letter of the same month.  
The Veteran did not appeal this decision.  Therefore, it 
became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the February 1962 
rating decision denying the claim included the Veteran's 
service treatment records, VA examinations from December 1954 
and January 1962, to include X-ray studies, lay statements, 
and a November 1961 private medical record.  The service 
treatment records showed that the Veteran injured his right 
ankle playing basketball in April 1952.  X-ray studies were 
negative.  Ankle sprain was diagnosed.  The separation exam 
was normal.  The December 1954 VA examination was silent with 
regard to the Veteran's right ankle.  The November 1961 
private medical record notes that the Veteran was treated on 
August 12, 1957 for a diagnosis of question of possible 
subluxation of the right ankle.  One of the lay statements 
describes witnessing the Veteran twist his ankle while 
walking on the beach.  The other lay statement notes that 
after the Veteran was discharged from service, he could not 
be active in sports due to weakness.  It was also noted that 
the Veteran twisted his ankle.  The January 1962 X-ray study 
noted no significant bone or joint changes.  The January 1962 
VA exam report notes a diagnosis of sprained right ankle by 
history.  The claim was denied because there was no evidence 
of a chronic ankle disability in service or until more than 
three years thereafter.  

The subsequently received evidence includes VA treatment 
records, private treatment records, and the Veteran's 
statements.  None of the medical evidence added to the record 
indicates any complaints of or findings with regard to the 
Veteran's right ankle.  Therefore, this evidence is not new 
and material and reopening of the claim is not in order.  

	B.  Pulmonary Disability, to include Subacute Bronchitis

Service connection for subacute bronchitis was denied in a 
February 1955 rating decision.  The Veteran received notice 
of this decision in a March 1955 letter.  He did not appeal 
this decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the February 1955 
denial included the Veteran's service treatment records, 
which indicate treatment for pharyngitis, asthma, and cold 
symptoms; a December 1954 VA exam report, which notes a 
diagnosis of subacute bronchitis; and a January 1955 chest X-
ray study, which was normal.  The claim was denied because 
there was no evidence of a nexus between the diagnosed 
subacute bronchitis and any pulmonary problems found in 
service.

The subsequently received evidence includes VA and private 
treatment records which note ongoing treatment for asthma, 
bronchitis, and pneumonia.  Also added to the record are the 
Veteran's various statements indicating that he has had 
ongoing pulmonary problems since service.  Moreover, the 
Veteran underwent a VA examination in July 2007.  The report 
of that exam notes that pulmonary function tests were 
conducted and X-ray studies were taken.  This evidence is 
neither cumulative nor redundant of the evidence previously 
of record, it relates to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Therefore, it is 
new and material and reopening of the claim is in order.


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for psychiatric disability, 
to include a nervous disorder and depression is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for residuals of a sprained 
right ankle is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for pulmonary disability, to include 
subacute bronchitis, is granted.


REMAND

Although the Board has determined that reopening of the claim 
for entitlement to service connection for pulmonary 
disability, to include subacute bronchitis, is warranted, 
additional development must be completed before the claim can 
be adjudicated on the merits.  

In this regard, the Board notes that the service treatment 
records note that in May 1951, the Veteran was seen for a 
cold, asthma, and pharyngitis.  At a December 1954 VA exam, 
the Veteran was diagnosed with subacute bronchitis.  Chest X-
ray studies were clear.  In addition, the Veteran's VA and 
private medical records dating since 2001 show current and 
ongoing treatment for pneumonia, bronchitis, and asthma.  
However, he has never been afforded a VA examination in order 
to determine the nature and etiology of his current pulmonary 
problems.  Therefore, the Board is of the opinion that such 
an exam should be scheduled.  

Additionally, the Board notes that the July 2007 VA digestive 
disease exam report notes that the VA examiner ordered 
pulmonary function tests and a chest X-ray.  However, the 
results of these tests and studies are not contained in the 
claims folder.  Therefore, copies of the results should be 
obtained and associated with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the VA Medical Center in Boston, 
Massachusetts, dating from November 2005 
to the present, to include the results of 
the pulmonary function tests and chest X-
ray studies ordered by the July 2007 VA 
examiner.

2.  Schedule the Veteran for a VA pulmonary 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present pulmonary disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that any current 
pulmonary disability had its onset in or is 
otherwise etiologically related to service.  
Attention is directed to the service 
treatment records dated in May 1951, which 
show complaints of and treatment for 
asthma, etc.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


